Title: From James Madison to George Washington, 20 [30] November 1787
From: Madison, James
To: Washington, George


Dear Sir
N. York Novr. 20. [30] 1787.

My last inclosed the seven first numbers of the paper of which I gave you some account. I now add the seven following numbers, which close the first branch of the subject, the importance of the Union. The succeeding papers shall be forwarded from time to time as they come out.
The latest authentic information from Europe, places the Dutch in a wretched situation. The patriots will probably depend in the event on external politics for the degree of security and power that may be left them. The Turks & Russians have begun a war in that quarter. And a general one is not improbable.
I have heard nothing of consequence lately concerning the progress of the New Constitution. The Pennsylvania Convention has probably by this time come to a decision; but it is not known here.
Not more than two or three States are yet convened. The prospect of a quorum during the winter continues precarious. With every sentiment of respect & attachment I remain Dear Sir Yr. Affect. humble servt.
Js. Madison Jr
